DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s claim amendments and arguments regarding the 112A rejection has been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s claim amendments and arguments regarding the specification and drawing objections have been fully considered and are persuasive.  The objections have been withdrawn. 

Allowable Subject Matter

Claims 1- 27 are allowed.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant's device, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the specific features that pertain to the twisted motion detector and reference level that is used to set the conditions by which the system measures the change to the system indicative of twisted motion. In making this determination, the system uses the reference level as a baseline. The primary difference between the current application and the prior art pertains to the reference level changer, specifically the ability to change the reference level in accordance with either: 
- A manual operation.  The current application uses a manual switch that determines the gearing of the transmission, which then contacts the controller to indicate the appropriate reference level. This in no way resembles the reference level of Sunabe, which consists of the integral of the angular acceleration of the prior time interval (see rejection below).
- The magnitude of the load detected by the load detector (claim 12 and subsequent dependent claims). The current application uses a load detector that determines the magnitude of the load imposed on the output shaft, which then contacts the controller to indicate the appropriate reference level. This in no way resembles the reference level of Sunabe, which consists of the integral of the angular acceleration of the prior time interval (see rejection below).
This particular feature is not found in the prior art in any form that could anticipate this device. Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible. Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.
As a point of reference, the closest prior art that the Examiner was able to locate was Sunabe, (US 10,953,532). Sunabe appears to be a prior iteration of the current application, with a slightly less advanced electronics system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731